Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
Applicant's election without traverse of invention 1, claims 1 – 11, in the Response to Election filed on 11/02/2020 is acknowledged. Non-elected invention 2, claims 12 – 22, and invention 3, claim 23, are withdrawn from consideration. The requirement is still deemed proper and is therefore made FINAL.

Priority
Acknowledgement is made of applicant's claim for priority to Provisional Application US 62/466,489, filed on 03/03/2017.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/02/2018, 06/11/2018, 08/08/2018, 01/09/2019, 04/23/2019, 11/22/2019, 01/17/2020, 02/03/2020, and 08/27/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. In this case, the claimed 
The following title is suggested: Apparatus and Method for Securing a Clinch Nut to a Sheet of Advanced High Strength Steel.

The abstract of the disclosure is objected to because the phrase “The attachment of the clinch nuts is performed in a light-safe manner”, line 9, recites “light-safe”, which is considered as indefinite, see below. Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 – 11 are objected to because of the following informality: the first term in the claims, “Apparatus" is missing the leading article "A", claim 1 or “The”, claims 2 – 11. The leading article is conventional grammatical form, and serves in "particularly pointing out" the subject of the claim.   MPEP 608.01(k)   Appropriate correction is required.

Claim 1 is objected to because of the following informality: the spelling out for the abbreviation “AHSS”, line 1, should also be added to the first occurrence of AHSS: “a sheet of advanced high strength steel (AHSS)”. Appropriate correction is required.

Claim 8 is objected to because of the following informality: “nut ram”, line 3, should be modified to “the nut ram”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:

Claim 1	"a controller configured to operate”, line 15.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 – 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 2 – 3, the limitations “a light-safe chamber”, claim 2 line 2, “light-safe contact”, claim 2 line 6, and “light-safe contact”, claim 3 line 4,  render the claims indefinite, because the term “light-safe” is a relative term as to what degree structures/features/components of an enclosure, and an AHSS sheet are considered as being interactive with light, and is a relative term as to the criteria for considering an enclosure, and an AHSS sheet to be safe in their interaction with light. The specification, pg. 14 line 13 (para. 0063) recites “light-safe due to the containment of scattered radiation from the laser beam”.  For examination purposes, the limitations are construed to be reciting a chamber, and a contact capable of being construed as containing laser beam radiation.

The following is a quotation of 35 U.S.C. 112(d):


Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 4, the limitation “as in claim wherein”, line 1, does not recite the claim from which claim 4 depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For examination purposes, the claim is construed as depending from independent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, and 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over DURANDET ET AL (US 2009/0188101 A1), in view of MULLER (US 6,466,478 B1).
Regarding claim 1, Durandet discloses
	an apparatus [apparatus 10, fig. 1c] for securing a clinch nut to a sheet of advanced high strength steel (AHSS) [intended use of apparatus; element 15 is sheet form, fig. 1c, and self-piercing rivet, para. 0149, Detailed Description; "the mechanical fastener is a bolt, nut, screw, or stud for example", para. 0057, Summary; nut is known by one of ordinary skill to be threaded to accept a bolt; "elements may be sheets of material", para. 0020, Summary; “steels”, para. 0125, Detailed Description]  comprising:
	a joining assembly adjacent which the AHSS sheet is positioned [C-frame 12, die 14,  and rivet gun 11, of apparatus 10, together, are adjacent to element 15, fig. 1a, fig. 1c];
	the joining assembly including a base [C-frame 12, fig. 1a] and an indexing member mounted on the base [die 14, with portion of C-frame 12 supporting die 14, fig. 1c]; and the indexing member having a heating opening [die 14, with portion of C-frame 12 supporting die 14 which has opening to allow laser beam from laser beam generating device 13 to access element 15, fig. 1c] and a clinch die [die 14, fig. 1c];
	a heating position [position of die 14 when it positions element 15 for irradiation by laser beam generating device 13, fig. 1c; "the laser generating device 13 is able to enhance the formability of the portion", para. 0149, Detailed Description] where its heating opening is located at a work location of the AHSS sheet ["formability of the portion", para. 0149, Detailed Description; die 14, with portion of C-frame 12 supporting die 14 which has opening to allow laser beam from laser beam generating device 13 to access the portion of  element 15, fig. 1c] and a joining position where its clinch die is located at the work location of the AHSS sheet ["a self-piercing rivet (which may be a solid or semi-hollow rivet) is acted upon by the mechanical fastening tool in the form of a rivet gun and die to drive the rivet into and/or through the portion of the elements which has been enhanced in formability by the laser", para. 0145, Detailed Description];
	a laser assembly for firing a laser beam through the heating opening of the indexing member while in the heating position to provide heating of the work location of the AHSS sheet [laser beam generating device 13, fig. 1c; irradiates element 15 through open portion of C-frame 12, fig. 1c];
	a nut ram to which clinch nuts, each of which has a threaded hole, are fed [rivet gun 11, fig. 1a, fig. 1c; "a rivet gun 11 and die 14 for acting on a mechanical fastener in the form of a self-piercing rivet", para. 0149, Detailed Description; at least one rivet is fed to rivet gun 11], and the nut ram being aligned with the clinch die when the indexing member is in the joining position [rivet gun 11 aligned with die 14 when rivet gun 11 drives a rivet into element 15, fig. 1c] to attach a clinch nut to the AHSS sheet at the heated work location of the AHSS sheet [intended use of nut ram; "a self-piercing rivet (which may be a solid or semi-hollow rivet) is acted upon by the mechanical fastening tool in the form of a rivet gun and die to drive the rivet into and/or through the portion of the elements which has been enhanced in formability by the laser", para. 0145, Detailed Description] so a threaded fastener can be connected to the AHSS sheet [intended use of nut ram; "the mechanical fastener is a bolt, nut, screw, or stud for example", para. 0057, Summary; nut is known by one of ordinary skill to be threaded to accept a bolt]; and
	a controller configured to operate the joining assembly and the nut ram ["the time delay between the start of clamping and start of rivet setting. This was achieved by changing one setting parameter of the programmable logic controller of the SPR apparatus", para. 0167, Detailed Description; programmable logic controller operates apparatus 10 with laser beam generating device 13, and rivet gun 11, fig. 1c].
	However, Durandet does not explicitly disclose
	an indexing member mounted on the base for movement parallel to the AHSS sheet;
	the indexing member having a heating opening and a clinch die spaced from each other along a direction parallel to the AHSS sheet;
	an actuator that moves the indexing member between a heating position where its heating opening is located at a work location of the AHSS sheet and a joining position.
	Muller discloses a machine with movable dies [hemming machine 10 with first die 50, second die 56, loading station 20, and press station 18, fig. 2A]; Muller teaches among other limitations
	an indexing member mounted on the base [first die 50, and second die 56, together, mounted on overhead tracks 48 of top frame 24, fig. 2A] for movement parallel to the AHSS sheet [first die 50, and second die 56, together, move parallel to length orientation of component 14, fig. 2A];
[first die 50, and second die 56, together; component 14 is open to space of loading station 20, which does not have anvil 42, fig. 2A; first die 50 and second die 56 are spaced along length orientation of component 14, fig. 2A];
	an actuator that moves the indexing member between a heating position where its heating opening is located at a work location of the AHSS sheet and a joining position [first hydraulic actuator 52 and second hydraulic actuator 58, fig. 1].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify a die, and a C-frame, of the apparatus of Durandet, by adding structures/features/components such as a frame, tracks, and actuators, and stations, as taught by Muller, for the purpose of automating movement of a die from a non-pressing station to a pressing station, for the advantage of automating and increasing efficiency of production stages when a preparation step and a die-pressing step are required [Muller, col. 6 line 28, Description: "As the second die 56 and the hemmed component 14d move to the unloading station 22, the first die 50, now bearing the second, un-hemmed component 74, is simultaneously moved into press station 18 so that the press 34 can be extended to perform the first stage of the hemming operation on the second component 74 in a continuous production cycle. As is apparent from the foregoing description, the hemming machine 10 is particularly well suited for a continuous production cycle"].

Regarding claim 5, Durandet, and Muller discloses substantially all the limitations as set forth above, such as

	However, Durandet does not explicitly disclose
	either: a slideway that mounts the indexing member on the base for rectilinear movement by the actuator between the heating position and the joining position or a pivotal connection that mounts the indexing member on the base for pivotal movement by the actuator between the heating position and the joining position.
	Muller teaches among other limitations
	a slideway that mounts the indexing member on the base for rectilinear movement by the actuator between the heating position and the joining position [overhead tracks 48, fig. 2A; first die 50, and second die 56, together, mounted on overhead tracks 48 of top frame 24, fig. 2A; first hydraulic actuator 52 and second hydraulic actuator 58, fig. 1, move first die 50 and second die 56 between loading station 20 and press station 18, fig. 2A].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify a die, and a C-frame, of the apparatus of Durandet, by adding structures/features/components such as a frame, tracks, and actuators, and stations, as taught by Muller, for the purpose of automating movement of a die from a non-pressing station to a pressing station, for the advantage of automating and increasing efficiency of production stages when a preparation step and a die-pressing step are required [Muller, col. 6 line 28, Description: "As the second die 56 and the hemmed component 14d move to the unloading station 22, the first die 50, now bearing the second, un-hemmed component 74, is simultaneously moved into press station 18 so that the press 34 can be extended to perform the first stage of the hemming operation on the second component 74 in a continuous production cycle. As is apparent from the foregoing description, the hemming machine 10 is particularly well suited for a continuous production cycle"].

Regarding claim 8, Durandet, and Muller discloses substantially all the limitations as set forth above, such as
the apparatus, the joining assembly, and the nut ram.
Durandet further discloses
	a floor and a framework having an upper beam spaced above the floor [inverted L-shaped bracket supporting C-frame 12, fig. 1a and fig. 1c; lower end of inverted L-shaped bracket considered as being positioned at a floor, as one of ordinary skill would construe, fig. 1c], and the joining assembly and the nut ram being located and operated between the floor and upper beam of the framework [C-frame 12, die 14,  and portion of rivet gun 11 that interacts with element 15, are between lower end of inverted L-shaped bracket, and horizontally stretching portion of inverted L-shaped bracket, fig. 1c].

Regarding claim 9, Durandet, and Muller discloses substantially all the limitations as set forth above, such as
the apparatus, the joining assembly, the floor, the AHSS sheet, the nut ram, the upper beam, and the framework.
Durandet further discloses
	the joining assembly is supported on the floor below the AHSS sheet [C-frame 12, and die 14, are between lower end of inverted L-shaped bracket, and element 15, fig. 1c; lower end of inverted L-shaped bracket considered as being positioned at a floor, as one of ordinary skill would construe, fig. 1c] and the nut ram is supported by the upper beam of the framework above the AHSS sheet [rivet gun 11 supported by horizontally stretching portion of inverted L-shaped bracket, above element 15, fig. 1c].

Claims 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over DURANDET ET AL (US 2009/0188101 A1), in view of MULLER (US 6,466,478 B1), as applied to claims 1, 5, and 8 - 9 above, and further in view of HUONKER (US 2014/0353293 A1).
Regarding claim 2, Durandet, and Muller discloses substantially all the limitations as set forth above, such as
the apparatus, the joining assembly, the base, the laser assembly, the laser beam, the heating opening, the indexing member, the heating position, the heating of the work location, the AHSS sheet, and the controller.
Durandet further discloses
	the laser assembly fires the laser beam through an opening in the base [die 14, with portion of C-frame 12 supporting die 14 which has opening to allow laser beam from laser beam generating device 13 to access element 15, fig. 1c] and hence through the heating [position of die 14 when it positions element 15 for irradiation by laser beam generating device 13, fig. 1c; "the laser generating device 13 is able to enhance the formability of the portion", para. 0149, Detailed Description] to provide the heating of the work location of the AHSS sheet ["formability of the portion", para. 0149, Detailed Description; die 14, with portion of C-frame 12 supporting die 14 which has opening to allow laser beam from laser beam generating device 13 to access the portion of  element 15, fig. 1c].
 	However, Durandet does not explicitly disclose
	an enclosure defining a light-safe chamber partially defined by the base and from which the laser assembly fires the laser beam, and a detector assembly operated by the controller to only permit operation of the laser assembly when the AHSS sheet is in light-safe contact with the indexing member around its heating opening when the indexing member is in the heating position.
	Huonker discloses a welding device laser processing head [laser welding device 1, fig. 2]; Huonker teaches among other limitations
	an enclosure defining a light-safe chamber partially defined by the base [shielding pipe 12, fig. 2; "laser-safe shielding", para. 0018, Summary] and from which the laser assembly fires the laser beam [laser beam 3, fig. 2], and a detector assembly operated [photo detector 24, fig. 1] by the controller [safety circuit 20, fig. 1] to only permit operation of the laser assembly [laser welding head 5, fig. 2] when the AHSS sheet is in light-safe contact with the indexing member around its heating opening [safety circuit 20 switches off laser 4, fig. 1] [clamping claw 7 contacts workpiece 2, fig. 2].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify a die, a C-frame, and a laser beam generating device, of the apparatus of Durandet, by adding a shielding pipe, a safety circuit, and a photodetector, as taught by Huonker, for the purpose of preventing laser radiation from being released away from a portion of a sheet, for the advantage of ensuring safety to an operator of the apparatus [Huonker, para. 0040, Detailed Description: "in the event of detection of laser radiation which is released in an uncontrolled manner, switches off the laser beam 3"].

Regarding claim 6, Durandet, and Muller discloses substantially all the limitations as set forth above, such as
the apparatus, the work location, and the AHSS sheet.
However, Durandet does not explicitly disclose
	a temperature sensor for sensing the temperature of the AHSS sheet at the work location.
	Huonker teaches among other limitations
	a temperature sensor for sensing the temperature of the AHSS sheet at the work location [temperature sensor 23, fig. 1].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify a die, a C-frame, and a laser beam generating device, of the apparatus [Huonker, para. 0039, Detailed Description: "a temperature sensor 23 incorporated into the safety circuit 20 of the laser 4 and which switches off the laser beam 3 when the lower clamping claw 8 exceeds a predetermined temperature"].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over DURANDET ET AL (US 2009/0188101 A1), in view of MULLER (US 6,466,478 B1), and HUONKER (US 2014/0353293 A1), as applied to claims 1 – 2, 5 – 6, and 8 – 9 above, and further in view of ACKELID (US 2012/0223059 A1).
Regarding claim 3, Durandet, Muller, and Huonker discloses substantially all the limitations as set forth above, such as
the apparatus, the detector assembly, the chamber, light-safe contact, the indexing member, and the heating opening.
	However, Durandet does not explicitly disclose
	a source of pressurized gas for providing pressurized gas to the chamber and also includes a detector for detecting gas flow from the source through the chamber to detect whether the AHSS sheet is in light-safe contact with the indexing member around its heating opening.
	Huonker teaches among other limitations
[safety circuit 20 switches off laser 4, fig. 1; clamping claw 7 contacts workpiece 2, fig. 2] and gas flow from a source through the chamber [cross jet 17, fig. 1].
	Ackelid discloses an electron beam processing chamber [chamber 2, fig. 1]; Ackelid teaches among other limitations
	a source of pressurized gas for providing pressurized gas to the chamber [gas supply 14, fig. 1] and also includes a detector for detecting gas flow from the source through the chamber [gas sensor 16, fig. 1].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify a die, a C-frame, and a laser beam generating device, of the apparatus of Durandet, by adding a shielding pipe, a safety circuit, a gas cross jet, and a photodetector, as taught by Huonker, for the purpose of preventing laser radiation from being released away from a portion of a sheet and for effecting a suitable processing environment, for the advantage of ensuring safety to an operator of the apparatus [Huonker, para. 0040, Detailed Description: "in the event of detection of laser radiation which is released in an uncontrolled manner, switches off the laser beam 3"]. Further it would have been obvious to one of ordinary skill in the art before the effective filing date to modify a die, a C-frame, and a laser beam generating device, of the apparatus of Durandet, by adding a gas supply and gas sensor, as taught by Ackelid, for the purpose of effecting a suitable processing environment, for the advantage of ensuring desirable laser processing [Ackelid, para. 0019, Detailed Description: "the signal received from the sensor 16 approximately corresponds to the concentration of gas more close to the working area 5. Depending on the application, it may be advantageous to feed the gas more directly to the working area 5"].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over DURANDET ET AL (US 2009/0188101 A1), in view of MULLER (US 6,466,478 B1), as applied to claims 1, 3, 5, and 8 - 9 above, and further in view of NAITO ET AL (US 2011/0173803 A1).
Regarding claim 4, Durandet, and Muller discloses substantially all the limitations as set forth above, such as
	the apparatus, a clinch nut, and the AHSS sheet.
	However, Durandet does not explicitly disclose
	pierce clinch nuts are fed to the nut ram.
	Naito discloses a rivet fastening device [rivet fastening device 1, fig. 2]; Naito teaches among other limitations
	pierce clinch nuts are fed to the nut ram [rivet feeder 14, fig. 1; self-piercing rivet 8, feeder tube 15, fig. 2].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify a die, a C-frame, and a rivet gun, of the apparatus of Durandet, by adding a rivet feeder and feeder tube, as taught by Naito, for the purpose of effecting structures/features to feed self-piercing components to a rivet gun, for the advantage of ensuring efficient continuous processing of an element [Naito, para. 0017, Detailed Description: "The feeder tube 15 is connected to the receiver 17. The self-piercing rivet feeder 14 is controlled by the controller 13, which controls the drive of the punch 9 and the feeding of the self-piercing rivets so that such drive and feeding are proper"].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over DURANDET ET AL (US 2009/0188101 A1), in view of MULLER (US 6,466,478 B1), as applied to claims 1 – 6, and 8 above, and further in view of REID ET AL (US 2010/0122444 A1), and NEUMANN (US 2007/0137476 A1).
Regarding claim 7, Durandet, and Muller discloses substantially all the limitations as set forth above, such as
the apparatus, the joining assembly, the floor, the controller, the nut ram, the clinch die, the clinch nuts, and the AHSS sheet.
	However, Durandet does not explicitly disclose
	a plurality of the joining assemblies spaced from each other and operated by the controller; and
	a parallel kinematic machine (PKM) operated including: a first support; a tripod having three extendable and retractable struts mounted and extending away from the first support in a converging manner toward each other; a second support mounted by the three struts spaced from the first support to mount the nut ram that aligns with the clinch die under the operation of the controller to provide the attachment of clinch nuts to the AHSS sheet; and

	Reid discloses a rivet installation system [rivet installation environment 1600, fig. 16]; Reid teaches among other limitations
	a plurality of the joining assemblies spaced from each other and operated by the controller [riveting tool 1618, and riveting tool 1624, mounted on multi-axis carriage 1614, and multi-axis carriage 1620, fig. 16; moved along flexible rail 1610, and flexible rail 1612, fig. 16; controlled by controller 323, fig. 3];
	perpendicular rails for movement in horizontal directions that are perpendicular to each other to cooperate with the joining assemblies to provide attachments of clinch nuts to the sheet at different locations [multi-axis carriage 1614, and multi-axis carriage 1620, fig. 16, have horizontal axes perpendicular to flexible rail 1610, and flexible rail 1612, and are moved along flexible rail 1610, and flexible rail 1612, fig. 16]. a robot that moves the C frame under operation of the controller to provide attachments of the clinch nuts to the AHSS sheet at different locations [multi-axis carriage 1614, and multi-axis carriage 1620, fig. 16; moved along flexible rail 1610, and flexible rail 1612, fig. 16; considered as robots controlled by controller 323, fig. 3].
	Neumann discloses a parallel-kinematic machine [parallel-kinematic machine 1, fig. 1]; Neumann teaches among other limitations
	a parallel kinematic machine (PKM) operated including: a first support [frame 3, fig. 1]; a tripod having three extendable and retractable struts mounted and extending [setting devices 5, fig. 1]; a second support mounted by the three struts spaced from the first support [positioning head 16, fig. 1].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify a rivet gun, a C-frame, and a controller, of the apparatus of Durandet, by duplicating structures/features/components to install rivets in multiple locations by moving carriages using a controller, as taught by Reid, for the purpose of automating efficient rivet installation, for the advantage of enabling precise positioning of a rivet gun for high quality joining [Reid, para. 0118, Detailed Description: "movement of riveting tools 1618 and 1624 may be performed to position these tools at locations 1626 to perform various rivet installation operations"]. Further it would have been obvious to one of ordinary skill in the art before the effective filing date to modify a nut ram, and a C-frame, of the apparatus of Durandet, by adding a parallel-kinematic machine, as taught by Neumann, for the purpose of effecting positional adjustment to a position of a nut ram, for the advantage of efficient and accurate positioning [Neumann, para. 0039, Detailed Description: "This tilting movement is a result of bringing the positioning head to a different position in space and the stress by bending induced by the tilting movement are eliminated by the wobbler rotating about the main axis"].

Claims 10 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over DURANDET ET AL (US 2009/0188101 A1), in view of MULLER (US 6,466,478 B1), as applied to claims 1 – 9 above, and further in view of REID ET AL (US 2010/0122444 A1).
Regarding claim 10, Durandet, and Muller discloses substantially all the limitations as set forth above, such as
the apparatus, the joining assembly, the floor, the controller, the nut ram, the clinch nuts, and the AHSS sheet.
Durandet further discloses
a nut ram assembly under the operation of the controller to cooperate with the joining assembly [rivet gun 11, fig. 1a, fig. 1c; "a rivet gun 11 and die 14 for acting on a mechanical fastener in the form of a self-piercing rivet", para. 0149, Detailed Description; "the time delay between the start of clamping and start of rivet setting. This was achieved by changing one setting parameter of the programmable logic controller of the SPR apparatus", para. 0167, Detailed Description; programmable logic controller operates apparatus 10 with laser beam generating device 13, and rivet gun 11, fig. 1c].
	However, Durandet does not explicitly disclose
	a plurality of the joining assemblies mounted on the floor spaced from each other and operated by the controller; and a nut ram assembly that mounts a plurality of the nut rams under the operation of the controller to cooperate with the joining assemblies to simultaneously provide attachments of clinch nuts to the AHSS sheet at different locations.
	Reid discloses a rivet installation system [rivet installation environment 1600, fig. 16]; Reid teaches among other limitations
[multi-axis carriage 1614, and multi-axis carriage 1620, spaced from each other, fig. 16] mounted on the floor spaced from each other [airframe 1608, fig. 16; considered as floor] and operated by the controller [controller 323, fig. 3]; and a nut ram assembly that mounts a plurality of the nut rams under the operation of the controller [riveting tool 1618, and riveting tool 1622, fig. 16] to cooperate with the joining assemblies to simultaneously provide attachments of clinch nuts to the AHSS sheet at different locations [riveting tool 1618, and riveting tool 1624, operate simultaneously, fig. 16].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify a nut ram, a C-frame, and a controller, of the apparatus of Durandet, by duplicating structures/features/components to install rivets in multiple locations simultaneously, as taught by Reid, for the purpose of automating efficient rivet installation, for the advantage of reducing assembly time [Reid, para. 0118, Detailed Description: "movement of riveting tools 1618 and 1624 may be performed to position these tools at locations 1626 to perform various rivet installation operations"].

Regarding claim 11, Durandet, and Muller discloses substantially all the limitations as set forth above, such as
the apparatus, the joining assembly, the floor, the controller, the nut ram, the clinch nuts, and the AHSS sheet.
Durandet further discloses
	a C frame having one end that supports the joining assembly and having another end that supports the nut ram [C-frame 12, die 14,  and rivet gun 11, of apparatus 10, together, fig. 1a, fig. 1c; lower end of C-frame 12 supports die 14, and upper end of C-frame 12 supports rivet gun 11, fig. 1c] that cooperates with the clinch die under the operation of the controller to provide the attachments of the clinch nuts to the AHSS sheet [rivet gun 11 cooperates with die 14 to attach rivet to element 15, fig. 1c; ["the time delay between the start of clamping and start of rivet setting. This was achieved by changing one setting parameter of the programmable logic controller of the SPR apparatus", para. 0167, Detailed Description; programmable logic controller operates apparatus 10 with laser beam generating device 13, and rivet gun 11, fig. 1c].
	However, Durandet does not explicitly disclose
	a plurality of the joining assemblies mounted on the floor spaced from each other and operated by the controller; and a nut ram assembly that mounts a plurality of the nut rams under the operation of the controller to cooperate with the joining assemblies to simultaneously provide attachments of clinch nuts to the AHSS sheet at different locations.
	Reid teaches among other limitations
	a robot that moves the C frame under operation of the controller to provide attachments of the clinch nuts to the AHSS sheet at different locations [multi-axis carriage 1614, and multi-axis carriage 1620, fig. 16; moved along flexible rail 1610, and flexible rail 1612, fig. 16; considered as robots controlled by controller 323, fig. 3].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify a nut ram, a C-frame, and a controller, of the apparatus of Durandet, by duplicating structures/features/components to install rivets in multiple locations by moving [Reid, para. 0118, Detailed Description: "movement of riveting tools 1618 and 1624 may be performed to position these tools at locations 1626 to perform various rivet installation operations"].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ZDRAVKOVIC ET AL (US 2005/0111911 A1) discloses an internally threaded fastener fastening system.
OPPER (US 2004/0134968 A1) discloses a laser cooperating with a connecting element installation device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASAHIKO MURANAMI whose telephone number is (571)272-9293.  The examiner can normally be reached on Mon-Fri 10:30AM-20:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MASAHIKO MURANAMI/
Examiner, Art Unit 3761
01/10/2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761